convincing evidence that terminating appellant's parental rights so that
                the child could be adopted into the home of a stable caregiver with his
                half-siblings was in the child's best interest, and that appellant had not
                overcome the statutory presumption that because the child had been in
                foster care for 14 of 20 consecutive months, termination served the child's
                best interest. See NRS 128.105(1) (1999) (amended 2015); NRS 128.109(2)
                (1999) (amended 2015).
                            Regarding parental fault, the district court found by clear and
                convincing evidence that appellant was an unfit parent; appellant had
                failed to adjust the circumstances that led to the child's removal; there
                was a risk of serious injury if the child were placed with appellant; and
                appellant had made only token efforts to support the child, prevent
                neglect, avoid being an unfit parent, and eliminate the risk of injury to the
                child. See NRS 128.105(2)(d)-(f) (1999) (amended 2015). The district court
                also found that appellant had failed to rebut the presumption of parental
                fault based on appellant's token efforts that arose from the length of time
                the child had been out of appellant's care.   See NRS 128.109(1)(a) (1999)
                (amended 2015). We have considered appellant's arguments and the
                record before us, and we conclude that the district court's factual findings
                are supported by substantial evidence and appellant has not established
                any grounds for reversal. See A.L., 130 Nev., Adv. Op. 91, 337 P.3d at 761
                (providing that this court reviews district court's findings of fact for
                substantial evidence).
                            As to appellant's contention that he should have been
                appointed additional counsel in the district court, we conclude that this
                argument lacks merit. Under NRS 128.100(2), a court may appoint an
                indigent parent counsel in a termination proceeding; however, there is no
                absolute right of counsel in parental termination cases.      In re Parental
SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A
                  Rights as to N.D.O., 121 Nev. 379, 382-83, 115 P.3d 223, 225 (2005).
                  Whether due process mandates appointing counsel is a determination
                  made in the first instance by the district court on a case-by-case basis, and
                  is informed by the complexity of the case, including whether expert
                  testimony is presented. Id. at 383-84, 115 P.3d at 226; Lassiter v. Dep't of
                  Soc. Servs., 452 U.S. 18, 31-32 (1981). Because appellant had initially
                  been appointed counsel and because the petition to terminate appellant's
                  rights was based on factual allegations that were not particularly complex
                  and did not involve expert testimony, the district court did not abuse its
                  discretion when it declined to appoint appellant counsel for a second time.
                  NRS 128.100(2); N.D.O., 121 Nev. at 382-83, 115 P.3d at 225-26.
                              Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.'



                                                                  , C.J.
                                           Hardesty


                                                                                         , J.
                  Parraguirre
                             atSCruffir                       Douglas




                  cc: Hon. Egan K. Walker, District Judge, Family Court Division
                       Donald R.G., II
                       Washoe County District Attorney/Civil Division
                       Washoe District Court Clerk




                        'In light of this order, we deny any further relief requested in
                  appellant's pro se filings pending before this court.
SUPREME COURT
        OF
     NEVADA


             ce
                                                        3
(0) 1947A